   Case 3:20-mj-14037-ZNQ Document 9 Filed 09/30/20 Page 1 of 1 PageID: 56




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW JERSEY

UNITED STATES                   *
                                *
     v.                         *      CRIM. NO. 3:20-mj-14037-ZNQ
                                *
  -$9,(552'5,*8(=9$/3$,6     *
                                *
                              *****
  ORDER REGARDING USE OF VIDEO CONFERENCING/TELECONFERENCING

       In accordance with Standing Order 2020-06, this Court finds:
  ✔     That the Defendant (or the Juvenile) has consented to the use of video

teleconferencing/teleconferencing to conduct the proceeding(s) held today, after consultation

with counsel; and

The proceeding(s) held on this date may be conducted by:
  ✔     Video Teleconferencing

        Teleconferencing, because video teleconferencing is not reasonably available for the

following reason:

               The Defendant (or the Juvenile) is detained at a facility lacking video

       teleconferencing capability.

               Other:




Date:                                                S/ZAHID N. QURAISHI
                                                            Honorable Zahid N. Quraishi
                                                            United States Magistrate Judge
